 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CANDICE MARKOWITZ,                                  Case No.: 19cv655-L-LL
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS'
13   v.                                                  MOTION FOR LEAVE TO AMEND
                                                         NOTICE OF REMOVAL
14   TEVA PHARMACEUTICALS USA,
     INC. ET AL.,
15
                                     Defendants.
16
17
18         Defendants Teva Pharmaceuticals USA, Inc., CooperSurgical, Inc. and The Cooper
19   Companies, Inc. removed this personal injury action from State court pursuant to 28
20   U.S.C. §§1332 and 1441. The action was remanded for failure to sufficiently allege
21   diversity jurisdiction based on fraudulent joinder. (See doc. no. 6.) Pending before the
22   Court is Defendants' motion for leave to amend notice of removal to allege additional
23   facts in support of fraudulent joinder. (Doc. no. 7.) Plaintiff filed an opposition and
24   Defendants replied.
25         Pursuant to 28 U.S.C. §1653, Defendants' motion is granted. See Willingham v.
26   Morgan, 395 U.S. 402, 407 n.3 (1969); Cohn v. Petsmart, 281 F.3d 837, 840 n.1 (9th Cir.
27   2002); Rockwell Int'l Credit Corp. v. U.S. Aircraft Ins. Group, 823 F.2d 302, 304 (9th Cir.
28   1987). Seedman v. U.S. Dist. Ct. (Empire of Am.), 837 F.2d 413, 414 (9th Cir. 1988),

                                                     1
                                                                                      19cv655-L-LL
 1   upon which Plaintiff relies, is distinguishable, because it addresses successive notices of
 2   removal rather than amendment under 28 U.S.C. §1653 to amend defective allegations of
 3   jurisdiction.
 4           Accordingly, no later than December 6, 2019, Defendants shall file their amended
 5   notice of removal, if any. The Court expresses no opinion regarding the sufficiency of
 6   the proposed amended notice of removal filed with Defendants' motion. (Doc. no. 7 at
 7   11.)1
 8           IT IS SO ORDERED.
 9   Dated: November 27, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
             Page numbers are assigned by the Electronic Case Filing System.
                                                  2
                                                                                      19cv655-L-LL
